286 F.2d 960
61-1 USTC  P 9174
Ann C. FIELD, Transferee of Adwood Corporation, Petitioner,Harry GOLD, Transferee of Adwood Corporation, Petitioner,Hal D. CANTIN, Transferee of Adwood Corporation, Petitioner,Max DANIELS, Deceased, Ethel Daniels, Sole Heir at Law,Petitioner, Samuel J. BASKIN, Transferee of AdwoodCorporation, Petitioner, Irving BILTON, Transferee of AdwoodCorporation, Petitioner, Ethel DANIELS, Transferee of Assetsof the Estate of Max Daniels, Transferee of AdwoodCorporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 14077-14083.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1960.

Joseph H. Guttentag, Detroit, Mich. and Burton W. Kanter, Chicago, Ill., Frank W. Donovan, Detroit, Mich., David Altman, Gerald W. Brooks, Chicago, Ill., McClintock, Fulton, Donovan & Waterman, Detroit, Mich., on brief, for petitioners.
Sharon L. King, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attorneys, Department of Justice, Washington, D.C., on brief, for respondent.
Before McALLISTER, Chief Judge, and MARTIN and WEICK, Circuit Judges.

ORDER.

1
The petitions to review the decisions of the Tax Court of the United States in the above cases were heard on oral argument, briefs and the record.


2
Upon consideration,


3
It is ordered that said decisions be affirmed on the findings of fact and opinion of Judge Harron reported in 32 T.C. 187, and the orders entered subsequent thereto.